 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of June 4, 2015 by
and among H. Deworth Williams (“H.D. Williams”), Edward F. Cowle (“Cowle”),
Geoff Williams (“Mr. Williams”), each with offices for purposes of this
Agreement at 2681 East Parleys Way, Suite 204, SLC, UT 84109 (collectively
“Sellers” and individually a “Seller”), and MCB Network Corp., a Texas
Corporation (the “Purchaser”).

 

WHEREAS, Sellers own collectively, and are selling pursuant to this Agreement in
the amounts, to the Purchaser and for the purchase price set forth on Annex I to
this Agreement, Nine Million Four Hundred Seventy Six Thousand One Hundred Fifty
(9,476,150) shares (the “Purchase Shares”) of the common stock, par value $0.001
per share (the “Common Stock”) of Uplift Nutrition, Inc., a publicly held and
publicly traded Nevada corporation (“UPNT”).

 

WHEREAS, Purchaser desires to purchase and Sellers agree to sell the 9,476,150
Purchase Shares, (which is two (2) million shares less than the aggregate shares
of Common Stock the Sellers collectively beneficially and of record own and
hold), all on the terms and conditions set forth herein.

 

WHEREAS, The Purchased Shares represent 68.2% of the 13,892,597 aggregate number
of issued and outstanding shares of Common Stock (no preferred shares being
either issued or outstanding); and

 

WHEREAS, of the 9,476.150 Purchased Shares (i) H.D. Williams owns of record and
beneficially 8,401,550 Purchase Shares (represented by stock certificate: 1340)
(ii) Mr. Cowle owns of record and beneficially 633,000 Purchase Shares
(represented by stock certificate: 1326); and (iii) Mr. Williams owns of record
and beneficially 441,600 Purchase Shares (represented by stock certificate: 1327
(90,000 Shares) and stock certificate: 1333 (351,600 Shares)).

 

(1)

 

 



NOW, THEREFORE, it is agreed:

 

1.Definitions. As used herein, the following terms shall have the meanings set
forth below:

 

(a)                “Applicable Law” means any domestic or foreign law, statute,
regulation, rule or ordinance applicable to the businesses or corporate
existence of UPNT or to any individual who is a party to this Agreement.

 

(b)               “Commission” or the “SEC” means the United States Securities
Exchange Commission.

 

(c)                “Lien” means, with respect to any property or asset
(including, but not limited to, stock certificates or other securities), any
mortgage, lien, pledge, charge, security interest, claim, encumbrance, royalty
interest, any other adverse claim of any kind in respect of such property or
asset, or any other restrictions or limitations of any nature whatsoever.

 

(d)               “Material Adverse Effect” with respect to any entity or group
of entities means any event, change or effect that has or would have a
materially adverse effect on the financial condition, business or results of
operations of such entity or group of entities, taken as a whole.

 

(e)                “Tax” (and, with correlative meaning, “Taxes” and “Taxable”)
means:

 

(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and

 

(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and

 

(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.

 

(f)                “Tax Return” means any return, declaration, form, claim for
refund or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.





 

2.Purchase of the Purchase Shares. Sellers agree to sell to Purchaser, and
Purchaser agree to purchase from the Sellers the 9,467,150 Purchase Shares for
an aggregate purchase price (the “Purchase Price”) of One Hundred Thirty Five
Thousand Five Hundred Eight Dollars and Sixty-Six Cents ($135,508.66), all as
set forth on Annex I hereto, and the 9,467,150 Purchase Shares, shall be
delivered by each such Seller to the respective Purchaser, free and clear of any
and all Liens and pre-emptive rights, rights of first refusal and/or similar
rights.

 

3.Deliveries to Escrow Agent. Promptly after the execution of this Agreement,
(i) Purchaser shall deposit the $135,508.66 Purchase Price in immediately
available funds into the Attorney Trust Account (the “Attorney Escrow Account”)
of Jody Walker Esq. (the “Escrow Agent”), and (ii) each Seller shall send to the
Escrow Agent stock certificates representing such Seller’s portion of the
9,467,150 Purchase Shares together with stock powers for each such Seller’s
Purchase Shares endorsed in blank and signed by each such Seller together with
any other assignment documents sufficient to legally transfer to the Purchaser
all of each Seller’s Purchase Shares being sold to the Purchaser as set forth on
Annex I hereto (collectively, the “Stock Certificates and Related Items”). The
number of Purchase Shares each Seller is selling to the Purchaser and the Stock
Certificate numbers representing each such Seller’s Purchase Shares is set forth
on Annex I hereto. The Escrow Agent will hold the Stock Certificates and Related
Items and the other Seller Deliverables (as defined below) in escrow and the
Purchaser’s funds representing the Purchase Price in the Attorney Escrow Account
pending the Closing (as defined below), or the termination of this Agreement. If
the Closing occurs, the Escrow Agent at the time of Closing, shall comply with
Section 4(b). If the Closing does not occur, upon receipt of notice of
termination properly given by the Sellers or the Purchaser pursuant to Section
10 hereof, the Escrow Agent shall return immediately, but in no event later than
two (2) business days, the Stock Certificates and Related Items and other Seller
Deliverables to the Sellers and wire transfer to the Purchaser the full Purchase
Price.

 

4.The Closing. The purchase and sale of the 9,467,150 Purchase Shares by the
Purchaser from the Sellers will be consummated (the “Closing”) promptly
following the satisfaction of the conditions set forth in Section 9 hereof. The
date of the Closing is referred to herein as the “Closing Date.” The Closing
shall be effected as follows:

 

(a)On or prior to the Closing Date, (x) the Sellers, (y) Nick Calapa and
Greenwich (as defined below), and (z) the Company shall deliver to the Escrow
Agent the following documents and instruments as so required by such parties
pursuant to this Section 4 (“Seller Deliverables”):

 

(2)

 

 



                                i.            [INTENTIONALLY LEFT BLANK]

 

                              ii.            a general release from each of the
Sellers (the “Sellers’ General Releases”), in form satisfactory to Purchaser and
its counsel of all claims and liabilities, if any, of UPNT to Sellers;
including, but not limited to, the 2 Notes (as defined below) accruing interest
at a rate of 8% per annum, which are in the principal amounts and owned as
follows: (1) $41,312 aggregate principal amount as of December 31, 2014 and
$47,311.67 aggregate principal amount as of March 31, 2015 (plus $2,463 of
“accrued interest payable—related party” as of December 31, 2014 and a total of
$3,395.07 in accrued interest payable as of March 31, 2015, owned by H.D.
Williams (the “H.D. Williams Note”) and (2) $60,000 aggregate principal amount
as of both December 31, 2014 and March 31, 2015 (plus $7,967 of accrued and
unpaid interest as of December 31, 2014 and a total of $9,151 of accrued and
unpaid interest as of March 31, 2015), owned by Mr. Cowle (the “Cowle Note” and,
together with the H.D. Williams Note, collectively the “2 Notes”), which 2 Notes
are reflected in the line items “Due to Related Party” and “Note Payable” in
UPNT’s audited balance sheet in its audited financial statements for the year
ended December 31, 2014 included in UPNT’S Annual Report on Form 10-K for year
ended December 31, 2014 (the “2014 10-K”); which aggregate principal amount of
the 2 Notes have increased by $5,999.67 from December 31, 2014, through and
including the Closing Date (excluding non-compounding interest on such principal
amount at the rate of 8% per annum), of which such $5,999.67 additional
principal amount was a result of additional funds loaned to UPNT by H.D.
Williams or Blue Cap Development Corp, a Nevada corporation, solely and
exclusively controlled and owned by H.D. Williams (“Blue Cap”), which such
$5,999.67 is reflected in bank statements provided to the Purchasers at or prior
to Closing from H.D. Williams/Blue Cap and UPNT showing $6,000 in funds debited
from Blue Cap’s bank account at Wells Fargo Bank, Salt Lake City, and $6,000
funds credited to UPNT’s bank account Chase Bank, Salt Lake City, at March end
2015.

 

                            iii.            resignations of UPNT’s only two
officers and directors, effective 10 days after the date that a 14f-1
Information Statement has been duly mailed out to UPNT’s shareholders, and a
resolution of the Board of Directors of UPNT electing Sharon Will and Fred
Richman, both Purchaser nominees, as directors to the Board of Directors of the
Company (the “Board”) and appointing Ms. Will as the President and Secretary and
Sean Malatesta as the Chief Executive Officer of the Company, effective on the
Closing Date;

 

                            iv.            the books and records of UPNT; and

 

                              v.            A general release agreement from
Nick Calapa and Greenwich Financial Group and any of their respective assignees
(“Greenwich”) in favor of, among others, UPNT, the Sellers, the Purchaser, all
officers and directors appointed or to be appointed to the Company by the Board
who are the Purchaser’s nominees/designees, and each of the Purchaser’s
Affiliates (as defined below), shareholders, officers, directors and related
persons, including, but not limited to, relating to the $30,000 being paid by
the Sellers to Greenwich and/or Mr. Calapa and the 1,300,000 restricted
pre-reverse split shares of Common Stock being issued to Greenwich and/or its
assignees upon the automatic conversion of the $1,403.66 portion of the Cowle
Note (as defined below) being purchased by Greenwich and/or Mr. Calapa pursuant
to the Cowle NPA (as defined below), all as provided in Section 4(a)(viii) of
this Agreement (the “Greenwich/Calapa Release”).

 

                            vi.            The Cowle Note shall have been
purchased and converted into 23,000,000 restricted shares (on a pre-1-for-10
reverse stock split basis) of Common Stock (the “Cowle Note Conversion Shares”)
and immediately thereafter cancelled, all pursuant to a note purchase agreement
between Mr. Cowle and the purchasers (each a “CN Purchaser,” and collectively,
the “CN Purchasers”) named therein dated as of the date of this Agreement (the
“Cowle NPA”) with each stock certificate representing any of the 23,000,000
Cowle Note Conversion Shares containing a standard Securities Act restrictive
legend and an additional legend reflecting the provisions of paragraphs (I) and
(II) of this Section 4(a)(vi); and each CN Purchaser shall have agreed in the
Cowle NPA and the Irrevocable Proxies (as defined below), to, among other items,
that, generally, until the date three (3) business days following the date the
Company files a Current Report on Form 8-K with the SEC disclosing the closing
by the Company of an acquisition (an “Acquisition”) of a business (whether by
acquiring assets, stock, a combination of assets and stock or otherwise), and
other required “Form 10-type” information (an “Acquisition 8-K”) (I) none of
such 23,000,000 Cowle Note Conversion Shares may be sold, assigned or otherwise
transferred, and (II) the right to vote all of the Cowle Note Conversion Shares
shall be provided to Sharon Will pursuant to an Irrevocable Proxy and Lock-Up
Agreement executed by each Purchaser of any portion of the Cowle Note of any of
the 23,000,000 Cowle Conversion Shares, in the form annexed hereto as Exhibit A
(each an “Irrevocable Proxy,” and, collectively, the “Irrevocable Proxies”) and
(III) the Cowle Note shall be cancelled automatically and immediately following
the conversion of the Cowle Note into the 23,000,000 pre-split restricted Cowle
Note Conversion Shares, which such conversion shall, as provided in this
Agreement and the Cowle NPA, occur simultaneously and automatically with the
Closing of this Agreement.

 

                          vii.            The H.D. Williams Note shall have been
purchased and converted into 10,000,000 restricted shares (on a pre-1-for-10
reverse stock split basis) of Common Stock (the “H.D. Williams Note Conversion
Shares”), and thereafter immediately cancelled, all pursuant to a Note Purchase
and Conversion Agreement between H.D. Williams and the purchasers (each a “HD
Purchaser,” and collectively, the “HD Purchasers”) named therein dated the date
of this Agreement (the “H.D. Williams NPA”) with each stock certificate
representing any of the 10,000,000 H.D. Williams Note Conversion Shares
containing a standard Securities Act restrictive legend and an additional legend
reflecting the provisions of paragraphs (I) and (II) of this Section 4(a)(vii);
and each HD Purchaser shall have agreed in the H.D. Williams NPA to, among other
items, that, generally until the date three (3) business days following the date
the Company files with the SEC an “Acquisition 8-K” (I) none of such H.D.
Williams Note Conversion Shares may be sold, assigned or otherwise transferred
and (II) the right to vote all of the H.D. Williams Note Conversion Shares shall
be provided to Ms. Will, all as reflected in an Irrevocable Proxy executed by
each Purchaser of any of the 10,000,000 H.D. Williams Note Conversion Shares,
and (III) the H.D. Williams Note shall be automatically and immediately
cancelled following the conversion of the H.D. Williams Note into the 10,000,000
pre-split restricted H.D. Williams Note Conversion Shares, which such conversion
shall, as provided in this Agreement and the H.D. Williams NPA, occur
automatically and simultaneously with the Closing of this Agreement.

 

                        viii.            Greenwich and/or Mr. Capala shall be a
CN Purchaser(s) in the Cowle NPA and shall purchase in the aggregate a $1,403.66
portion of the Cowle Note pursuant to the Cowle NPA, which such $1,403.66
portion of the Cowle Note upon closing shall automatically be converted into an
aggregate of 1,300,000 pre-split restricted Cowle Note Conversion Shares, with
each stock certificate representing any of 1,300,000 Cowle Note Conversion
Shares containing a standard Securities Act restrictive legend and an additional
legend reflecting the provisions of paragraphs (I) and (II) of this Section
4(a)(viii), and, Greenwich and Calapa shall have agreed in the Cowle NPA to,
among other items, that, generally, until the date three (3) business days
following the date the Company files with the SEC an Acquisition 8-K (I) none of
the 1,300,000 Cowle Note Conversion Shares issued to Greenwich, Calapa and/or
any of their respective assignees may be sold, assigned or otherwise
transferred, and (II) the right to vote all of such 1,300,000 pre-split
restricted Cowle Note Conversion Shares shall be provided to Ms. Will, all as
reflected in an Irrevocable Proxy executed by each purchaser of any portion of
the Cowle Note with respect to the 23,000,000 pre-split restricted Cowle Note
Conversion Shares including, but not limited to, Greenwich, Calapa and/or any of
their respective Assignees, and (III) the Cowle Note shall be cancelled
automatically and immediately following the conversion of the Cowle Note into
the pre-split restricted 23,000,000 Cowle Note Conversion Shares which such
conversion shall, as provided in this Agreement and in the Cowle NPA, occur
automatically and simultaneously with the Closing of this Agreement.

 

(b)At the Closing, the Escrow Agent shall deliver to (x) the Purchaser the Stock
Certificates and Related Items for the 9,467,150 Purchase Shares, and the other
Seller Deliverables, (y) bank wire the $135,508.66 Purchase Price to the
Attorney Trust Account of Mabey & Coombs, Esq., Sellers’ legal counsel, at Chase
Bank in Salt Lake City the Purchase Price, less the $30,000 payable by the
Sellers to Greenwich and/or its assignees, and (z) Ms. Will the Irrevocable
Proxies.

 

(c)Each of the parties hereto agrees to deliver such additional documents and
instruments as may be necessary to carry out the transaction contemplated by
this Agreement.

 



(3)

 

 

 

5.Sellers’ Representations and Warranties.

(a)Sellers’ Warranties Regarding UPNT. The Sellers, jointly and severally,
warrant and represent to the Purchaser that:

 

(i)Organization and Standing. UPNT is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
power and authority to carry on its business as now conducted. UPNT is qualified
to do business as a foreign corporation in every other state in which it
operates to the extent required by the laws of such states. The copies of the
Articles of Incorporation and Bylaws (each as amended through and including the
Closing) of UPNT previously delivered to the Purchasers are true and complete as
of the date hereof.

 

(ii)               Capitalization. UPNT’s entire authorized capital stock
consists of 100,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock, par value $0.001 per share, the rights and preferences for
which have not yet been established but which the Board has the power and
authority to designate under Nevada law. As of the date hereof and at the
Closing, the total issued and outstanding capital stock of UPNT shall consist of
13,892,597 shares of Common Stock (including the 9,476,150 Purchase Shares), the
same number of shares that have been issued and outstanding in UPNT since
February 2014; and as of the date hereof and at the Closing there will be no
other voting or equity securities of UPNT issued and outstanding, and no
outstanding subscriptions, warrants, calls, options, rights, commitments or
agreements by which UPNT is bound, the only exception being the 2 Notes accruing
interest at a rate of 8% per annum, in the aggregate principal amount, having
the amount of accrued but unpaid interest and being owned beneficially and of
record immediately prior to the Closing as follows: (1) the H.D. Williams Note
in the aggregate principal amount of $41,312 as of December 31, 2014 and
$47,311.67 aggregate principal amount as of March 31, 2015 (plus $2,463 of
accrued but unpaid interest as of December 31, 2014 and $3,395.07 in accrued but
unpaid interest as of March 31, 2015, owned by H.D. Williams and (2) the Cowle
Note in the aggregate principal amount of $60,000 as of both December 31, 2014
and March 31, 2015 (plus $7,967 of accrued and unpaid interest as of December
31, 2014 and $9,151 of accrued and unpaid interest as of March 31, 2015), owned
by Mr. Cowle, which 2 Notes are reflected in the line items “Due to Related
Party” and “Note Payable” in UPNT’s audited balance sheet in its audited
financial statements for the year ended December 31, 2014 included in UPNT’S
2014 10-K which aggregate principal amount of the 2 Notes has increased by
$5,999.67 from December 31, 2014, through and including the Closing Date
(excluding non-compounding interest on such principal amount at the rate of 8%
per annum), of which such $5,999.67 additional principal amount was a result of
additional funds loaned to UPNT by H.D. Williams or Blue Cap, which is reflected
in bank statements provided to the Purchaser at or prior to Closing from H.D.
Williams/Blue Cap and UPNT showing $6,000 funds debited from Blue Cap’s bank
account at Wells Fargo Bank, Salt Lake City, and $6,000 funds credited to UPNT’s
bank account Chase Bank, Salt Lake City, at March end 2015.

 

(iii)Issuance of Shares. All outstanding shares of Common Stock have been duly
authorized and validly issued, are fully paid and non-assessable, and were not
issued in violation of any Applicable Law and are not subject to any rescission
or similar rights.

 

(iv)Corporate Records. All of UPNT’s books and records, including, without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation.

 

(v)Liabilities. UPNT will have no liabilities at Closing other than the
principal amount and accrued but unpaid interest on the 2 Notes, as set forth in
Section 5(a)(ii) above. The 2 Notes will be sold and assigned by separate
agreements between the applicable Note Holder and the purchasers thereof at or
prior to Closing, leaving such purchasers of the 2 Notes, prior to conversion
thereof, as the only creditors of the Company.



(vi)Agreements. At the Closing, UPNT will not be a party to or otherwise bound
by any contract, agreement, lease, commitment, guarantee or arrangement of any
kind, except as provided herein. It will, however, continue to maintain its
marketing and distribution contracts intact in regards to its continued offer
and sale of Gray-to-Great and Mitigator®, including any other or additional
products that UPNT may be marketing by the time of Closing. These
marketing/distribution agreements shall survive the Closing.

 

(vii)Taxes. UPNT has filed all Tax Returns that it is required to file with all
governmental agencies, wherever situate, and has paid or accrued for payment all
Taxes as shown on such Returns, except for Taxes being contested in good faith.
There is no material claim for Taxes that is a Lien against the property of UPNT
other than Liens for Taxes not yet due and payable.

 

(viii)Pending Actions. There are no legal actions, lawsuits, proceedings or
investigations, either administrative or judicial, pending or threatened,
against or affecting UPNT or against UPNT’s current or former officers or
directors that arose out of their operation of UPNT. UPNT is not subject to any
order, writ, judgment, injunction, decree, determination or award of any court,
arbitrator or administrative, governmental or regulatory authority or body.

 

(ix)No Violation of Agreements. Neither the execution and delivery of this
Agreement and the carrying out of its purposes by the Sellers, nor the execution
and delivery and the carrying out of the agreements and performance of the
obligations by UPNT as contemplated herein, will result in the breach of any of
the terms or conditions of, or constitute a default under or violate, UPNT’s
Certificate of Incorporation or Bylaws (each as amended through the Closing) or
any agreement, lease, mortgage, bond, indenture, license or other document or
undertaking, oral or written, to which UPNT is a party or is bound or may be
affected, nor will such execution, delivery and carrying out violate any order,
writ, injunction, decree, law, rule or regulation of any court, regulatory
agency or other governmental body.

 

(x)Trading Status. The Common Stock is listed for quotation on the OTCQB with
OTC Markets Group, Inc., under the symbol “UPNT.” To the best of Sellers’
knowledge, UPNT has not been threatened and is not subject to removal of its
Common Stock from the OTCQB nor of any actions by the Sellers’ or any other
person that could result in the Common Stock no longer being eligible to be
quoted on the OTCQB.

 

(xi)SEC Status. The Common Stock is registered pursuant to Section 12(g) of the
Securities and Exchange Act of 1934 (the “Exchange Act”). During the prior 2
years, UPNT has filed all reports on a timely basis required by the applicable
regulations of the SEC and is current in its SEC reporting requirements. All of
the filings by UPNT under the Exchange Act within the past two years were true,
correct and complete in all material respects when filed to the best knowledge,
information and belief of the Sellers, were not misleading, and did not omit to
state any material fact which was necessary to make the statements contained in
such public filings not misleading in any material respect. While the Company in
its periodic filings with the SEC checked the “non-shell” box on each SEC filing
cover or caption sheet, and while Sellers in good faith believe that UPNT has
never been a “Shell Company” (as defined below) because it has had continuous
operations and non-nominal assets other than cash since it first became subject
to the SEC reporting requirements under the Federal securities laws, Sellers
make no warranty or guaranty that the Commission might not claim UPNT is a Shell
Company (as defined in Rule 405 of the Commission’s General Rules and
Regulations)..

 

(xii)Compliance with Laws. UPNT’s operations have been conducted in all material
respects in accordance with all applicable statutes, laws, rules and
regulations. UPNT is not in violation of any Applicable Law.

 

(xiii)Absence of Certain Changes or Events. Since December 31, 2014 and except
as provided in the 2014 10-K:

 

(A) there has not been (i) any change that has had or would have a Material
Adverse Effect on the business, operations, properties, assets, or condition of
UPNT or (ii) any damage, destruction, or loss to UPNT (whether or not covered by
insurance) materially and adversely affecting the business, operations,
properties, assets, or condition of UPNT;

 

(B) UPNT has not (i) declared or made, or agreed to declare or make, any payment
of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any
outstanding capital stock; (ii) waived any rights of value which in the
aggregate are extraordinary or material considering the business of UPNT; or
(iii) made any material change in its method of management, operation, or
accounting;

 

(C) UPNT has not become subject to any law or regulation which has had or would
in the future be substantially likely to have a Material Adverse Effect on UPNT.

 



(4)

 



 

(xiv)No Bad Actors. Neither the Company, any of the Sellers, any of Company’s or
the Sellers predecessors, affiliates, or any director, executive officer, and/or
other officer or any beneficial owner (as that term is defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of 20% or more of
Seller’s outstanding voting equity securities, calculated on the basis of voting
power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with Company and/or the Seller in any capacity as of
the date hereof (each, a “Seller Covered Person” and, together, “Seller Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) of the Securities Act (a “Disqualification Event”).
The Sellers have exercised reasonable care to determine (A) the identity of each
person that is a Seller Covered Person; and (B) whether any Seller Covered
Person is subject to a Disqualification Event. The Sellers have complied, to the
extent applicable, with its disclosure obligations under Rule 506(e) of the
Securities Act, and has furnished to the Purchaser a copy of any disclosures
provided thereunder. If any of the above changes prior to Closing, Sellers shall
immediately inform the Purchaser in writing of such change and the applicable
facts and documents related thereto.

 

(xv)No Insurance. UPNT maintains no insurance, nor does it maintain any
insurance in connection with its past marketing of X-Mint, Tonify, Gray-to-Great
or Mitigator® on the Internet through its website, www.upliftnutritioninc.com.
UPNT maintains no such insurance because UPNT is informed that the companies
that manufacture these products carry substantial products liability and other
insurance and it is UPNT’s understanding that no such insurance is necessary or
required for distributors of such products. Recently UPNT has discontinued
offering X-Mint and Tonify on its website and has concentrated on sales of its
other products, all as disclosed in the 2014 10-K.

 

(xvi)No Payments to Sellers. No Seller and/or any of their respective
Affiliates, and to the best of each Seller’s knowledge, no other person has
received directly and/or indirectly from UPNT and/or any Affiliate, employee,
consultant, directors, officers, and/or related party of UPNT and/or any
Affiliate of any such parties or any other persons, any funds, securities and/or
other items of value whether of UPNT or any third party related to, in
connection with or arising out of the 2 Notes and/or representing repayment of
any principal, payment or of any interest on the 2 Notes, and/or as an
inducement to lend money to UPNT or otherwise; and all of the $101,312 ($60,000
represented by the Cowle Note and $41,312 represented by H.D. Williams Note)
aggregate principal amount of the 2 Notes as of December 31, 2014 (as increased
by approximately $6,000 in principal on the H.D. Williams Note as a result of an
additional $6,000 loaned to the Company by H.D. Williams and/or, Blue Cap,
between December 31, 2014 and the Closing), represents actual cash loaned to the
Company for working capital purposes of the Company and neither such principal
nor any accrued but unpaid interest thereon has directly and/or indirectly been
repaid and/or waived.

 

(xvii)Certain Rights. It is the Sellers’ joint and several obligation to pay to
Greenwich and Calapa (i) a $30,000 cash payment at Closing, and (ii) sell to
Calapa and/or Greenwich the $1,403.66 portion of the Cowle Note which shall be
automatically and immediately following such purchase converted into 1,300,000
pre-split restricted Cowle Note Conversion Shares which 1,300,000 shares, when
issued, shall bear standard Securities Act restrictive legends and other legends
required pursuant to this Agreement and/or the Cowle NPA, all as provided in the
Irrevocable Proxies, this Agreement and in the Cowle NPA; and neither the
Purchaser, the Company nor any other persons shall have any liability and/or
obligation to pay any such funds, and/or issue shares or other items to such
person and/or anyone else.

 

(xviii)Non-Affiliate Status. Mr. Cowle is the beneficial owner of 633,000 shares
of Common Stock and the $60,000 Cowle Note referenced in Section 5(a)(ii) above
which is convertible into shares of Common Stock as per the agreement of UPNT
and the Note holder. Mr. Cowle, is not, and at Closing will not be, a record or
beneficial owner of any other securities and/or indebtedness of the Company nor
does he have any direct or indirect understanding, and/or agreement (whether in
writing or otherwise) to acquire, vote and/or share in the profits of any other
securities of the Company with any other person; further, Mr. Cowle has never
been an Affiliate of UPNT as defined in Rule 405 of the General Rules and
Regulations of the Commission. The Sellers have read and understand such
definition of “Affiliate.”

 

(xix)DTC Eligible. The shares of Common Stock are DTC eligible and DTC has not
placed a freeze, chill and/or lock-down on the shares of Common Stock; and the
Sellers have no reason to believe that DTC has any grounds and/or intends to
take any such action in the future to effectuate a freeze, chill, lockdown or to
make the shares of Common Stock not DTC eligible.

 

(b)Sellers’ Warranties Regarding the Purchase Shares. Each of the Sellers
warrants and represents to the Purchaser as follows:

 

(i)Title to Shares. The Sellers are the sole and exclusive beneficial and record
owner of the 9,467,150 Purchase Shares (H.D. Williams’ 8,401,550 Purchase
Shares; Mr. Cowle’ 633,000 Purchase Shares; and Mr. Williams’ 441,600 Purchase
Shares), free and clear of all Liens (as defined above), encumbrances, and
rights of first refusal, pre-emptive and similar rights. By the transfer of the
9,467,150 Purchase Shares to the Purchaser pursuant to this Agreement, the
Purchaser will acquire sole and exclusive good and marketable title to the
Shares conveyed to Purchaser, free and clear of all Liens, including but not
limited to, pre-emptive rights, rights of first refusal and/or similar rights,
except for restrictions imposed by applicable federal and state securities laws.
H.D. Williams also is the beneficial and record owner of an additional 2,000,000
shares of restricted Common Stock represented by Stock Certificate no.: 1339.
H.D. Williams agrees not to sell and/or otherwise transfer any of such 2,000,000
shares until following the effective date the 1 for 10 reverse stock split.

 

(ii)No Consent. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other non-U.S., U.S., state, county, local or other foreign
governmental authority, instrumentality, agency or commission or any third party
is required by or with respect to Seller in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for the filing of a Current Report on Form 8-K with the SEC
reporting a change in control of the Company and a Rule 14f-1 Information
Statement, both of which UPNT intends to file in connection with the transaction
set forth in this Agreement and the cost of which shall not be borne by the
Sellers. In addition, those directors and officers or other insiders or
“Affiliates” who will no longer have such status as a result of such
transactions, shall file final Form 4’s with the SEC within 2 days following the
effective date of the Form 14f-1 as to all current directors, except H.D.
Williams who shall file his Form 4 within 2 days of the Closing.

 

(iii)Validity of Agreement. This Agreement has been duly executed by each Seller
and constitutes each Seller’s valid and binding obligation, except to the extent
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws relating to or effecting generally the enforcement of creditors’
rights. The execution and delivery of this Agreement and the carrying out of its
purposes will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, any agreement, lease, mortgage, bond,
indenture, license or other document or undertaking, oral or written, to which
any Seller is a party or by which any Seller is bound or may be affected, nor
will such execution, delivery and carrying out violate any order, writ,
injunction, decree, law, rule or regulation of any court, regulatory agency or
other governmental body.

 

(5)

 

 



6.Purchaser’s Warranties. The Purchaser represents and warrants to the Sellers
that:

 

(a)                Own Account; Not for Distribution. Purchaser is acquiring the
Purchase Shares set forth on Annex I for its own account, for investment and not
with a view to the sale or distribution of all or any part of the Purchase
Shares. Upon Closing, except the shareholders and directors in such capacities
of Purchaser, no person and/or entity other than the Purchaser will have any
direct or beneficial interest in the Purchase Shares purchased by the Purchaser.

 

(b)               Not Registered Shares. Purchaser understands that because the
Purchase Shares have not been registered under the Securities Act, such Shares
are “restricted shares” as defined pursuant to Rule 144 of the Securities Act,
the Purchaser must continue to bear the economic risk of the investment for an
indefinite time, and the Purchase Shares purchased by the Purchaser cannot be
sold unless they are subsequently registered pursuant to the Securities Act or
an exemption from registration is available.

 

(c)                Legend. Purchaser consents to the placing of a restrictive
legend on the certificates representing all of the Purchase Shares purchased by
the Purchaser stating generally that such Purchase Shares have not been
registered under the Securities Act, are restricted securities and to the
placing of a stop transfer order on the books of UPNT and with any transfer
agent of the Company against the Purchase Shares until such Purchased Shares may
be legally resold or distributed pursuant to the Securities Act.

 

(d)               Material Information. Purchaser hereby represents and warrants
that it has been furnished with all information which it deemed necessary to
evaluate the merits and risks of the purchase of the Purchased Shares and it has
had the opportunity to ask questions and receive answers concerning the
Purchased Shares and UPNT from the Sellers, and to obtain any additional
information concerning the Purchased Shares, or UPNT necessary to verify the
accuracy of the information furnished or made available in connection herewith.
Purchaser, by and through or by virtue of its shareholders, is an “accredited
investor” as that term is defined in Rule 405 of the General Rules and
Regulations of the Commission and as may be further defined in all relevant
state and federal securities laws, including the amendments thereto in the
Frank-Dodd Financial Reform Act of 2010, which excludes the equity in one’s
personal residence in the calculation of net worth for “accredited investor”
purposes. Purchaser has consulted with counsel in deciding to enter into this
transaction and Purchaser warrants and represents that all questions of such
counsel have been answered to Purchaser’s satisfaction.

 

(e)                Sophistication. Purchaser has such knowledge and experience
in financial and business matters so as to be capable of utilizing said
information to evaluate the risks of the prospective investment and to make an
informed investment decision. Purchaser, by and through or by virtue of its
shareholders, is able to bear the economic risk of its investment in the
Purchase Shares.

 

(f)                No Distribution. Purchaser agrees that it will not sell or
otherwise distribute all or any part of the Purchase Shares until (1) there is
an effective registration statement under the Securities Act and applicable
state securities laws covering any such transaction involving the Purchase
Shares, or (2) UPNT receives an opinion of legal counsel stating that such
transaction is exempt from registration.

 

(g)            Validity of Agreement. This Agreement has been duly executed by
the Purchaser and constitutes its valid and binding obligation, except to the
extent limited by applicable bankruptcy, reorganization, insolvency, moratorium
or other laws relating to or effecting generally the enforcement of creditors’
rights. The execution and delivery of this Agreement and the carrying out of its
purposes will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, any agreement, lease, mortgage, bond,
indenture, license or other material document or undertaking, oral or written,
to which the Purchaser is a party or is bound or may be affected, nor will such
execution, delivery and carrying out violate any order, writ, injunction,
decree, law, rule or regulation of any court, regulatory agency or other
governmental body.

 

(h)            Reverse Stock Split. After the 14f-1 Information Statement is
effective, the newly appointed Board of Directors, by and at the direction of
the Purchaser, agree to authorize a 1 for 10 reverse split of the issued
outstanding shares of Common Stock the basis and also, if they so desire, change
the name of UPNT to a name of its choosing. This will require the filing a 14C
Information Statement on EDGAR and mailing the same out to the shareholders of
UPNT, and the written consent of holders owing no less than 50.01% of the issued
and outstanding Common Stock as (and if) Nevada law requires a certificate of
amendment to the certificate of incorporation for a Nevada Corporation to
effectuate a reverse split that isn’t reducing the authorized shares.

 



(6)

 

  

7.Parties’ Covenants.

 

(a)Announcement. Prior to the Closing, no party hereto nor UPNT shall issue any
press release or otherwise make any public statement with respect to this
Agreement or the transactions contemplated hereby without the prior consent of
the other parties (which consent shall not be unreasonably withheld), except as
may be required by applicable law or securities regulation. The parties will, to
the extent practicable, consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any such press release or
other public statements with respect to this Agreement and the transactions
contemplated hereby whether or not required by Applicable Law.

 

(b)Access to Information; Inspection by Purchasers. Prior to the Closing, the
Sellers will cause UPNT to make available for inspection by the Purchaser,
during normal business hours, all of Company’s and the Sellers’ records
regarding the securities of the Company and UPNT’s records (including tax
records), books of account, premises, contracts and all other documents in
UPNT’s possession or control that are reasonably requested by any Purchaser to
inspect and examine the business and affairs of UPNT. Sellers will cause UPNT’s
managerial employees and regular independent accountants to be available upon
reasonable advance notice to answer questions of the Purchasers concerning the
Sellers, the Purchase Shares and/or any other securities of UPNT, and the
business and affairs of UPNT. The Purchaser will treat and hold as confidential
any information it receives from UPNT in the course of the reviews contemplated
by this Section 7(b). No examination by the Purchaser will, however, constitute
a waiver or relinquishment by the Purchasers of his or their rights to rely on
the Sellers’ covenants, representations and warranties made herein or pursuant
hereto.

 

8.[Section 8 Intentionally Left Blank]

 



9.Closing Conditions.

 

(a)                Conditions Precedent to Obligations of Purchaser. The
obligations of the Purchaser under this Agreement shall be and are subject to
fulfillment, prior to or at the Closing, of each of the following conditions:

 

(i)Representations and Warranties. The Sellers’ representations set forth in
Section 5 hereof shall be true and correct on the Closing Date, as if such
representations and warranties had been made on and as of the Closing Date, and
the Sellers shall have delivered to the Purchaser a certification to such
effect.

 

(ii)Performance. The Sellers, Mr. Capala and Greenwich shall have performed or
complied with all agreements, terms and conditions required by this Agreement to
be performed or complied with by them prior to or at the time of the Closing.

 

(iii)Material Changes. Since December 31, 2014, UPNT shall not have suffered a
Material Adverse Effect and, without limiting the generality of the foregoing,
there shall be no pending litigation to which UPNT or any Seller is a party
which is reasonably likely to have a Material Adverse Effect on UPNT or to
affect the ability of the Sellers to sell their Shares as contemplated herein.

 

(iv)Reporting and Trading Status, Etc. The Common Stock will continue to be
listed for trading on the OTCQB, and bid and asked quotations shall be posted as
of the Closing Date, the shares of Common Stock shall continue to be DTC
eligible and DTC shall not have placed any freeze, chill or lock-down on the
shares of Common Stock and the Company shall be current on all of its filings
obligations with the Commission; and none of the Sellers shall have knowledge of
any facts or circumstances or reason to believe that any of such will or could
change in the foreseeable future.

 

(v)Election of Directors. The 2 UPNT current Directors shall have appointed all
of the Purchasers’ nominees to the Board of UPNT, effective at such time as
UPNT’s Rule 14f-1 Information Statement to be mailed to shareholders becomes
effective by operation of law. Thereafter, such 2 UPNT current Directors’ and
Officers’ resignations shall become automatically effective. Such newly
appointed directors shall file Form 3’s on Edgar within 2 days of assuming their
duties as Board Members. The resigning directors shall file “final” Form 4’s
within 2 days of the date the 14f-1 is effective.

 

(vi)Documents Satisfactory. All documents and instruments to be delivered
pursuant to this Agreement shall be reasonably satisfactory in substance and
form to the Purchaser and Purchaser’s legal counsel, and the Purchaser and
Purchaser’s legal counsel shall have received all such counterpart originals (or
certified or other copies) of such documents as they may reasonably request.

 

(b)               Conditions Precedent to Obligations of Sellers. The
obligations of the Sellers under this Agreement shall be and are subject to
fulfillment, prior to or at the Closing, of each of the following conditions:

 

(i)Representations and Warranties. The representations and warranties of the
Purchasers set forth in Section 6 hereof shall be true and correct on the
Closing Date, as if such representations and warranties had been made on and as
of the Closing Date.

 

(ii)Performance. The Purchaser shall have performed or complied with all
agreements, terms and conditions required by this Agreement to be performed or
complied with by them prior to or at the time of the Closing.

 

(iii)Documents Satisfactory. All documents and instruments to be delivered
pursuant to this Agreement shall be reasonably satisfactory in substance and
form to Sellers and their counsel, and Sellers and their counsel shall have
received all such counterpart originals (or certified or other copies) of such
documents as they may reasonably request.

 

(7)

 

 



10. Termination. This Agreement may be terminated at any time before or at
Closing, by:

 

(a)    The mutual agreement of the parties;

 

(b)   Any party if the Closing has not occurred by May 30, 2015, unless that
party caused the failure to close by its failure to satisfy the covenants
herein;

 

(c)    Any party if any legal proceeding shall have been instituted or shall be
imminently threatening to delay, restrain or prevent the consummation of this
Agreement or any material component thereof;

 

(d)   The Sellers, if the Purchaser shall have breached in any material respect
any of their representations, warranties, covenants or other agreements
contained in this Agreement, and the breach cannot be or has not been cured
within thirty (30) calendar days after the giving of written notice by the
Sellers to the Purchasers; or

 

(e)    The Purchaser, if any of the Sellers shall have breached in any material
respect any of his representations, warranties, covenants or other agreements
contained in this Agreement, and the breach cannot be or has not been cured
within thirty (30) calendar days after the giving of written notice by the
Purchaser to the Sellers.

 

Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each party shall bear all costs and
expenses as each party has incurred and no party shall be liable to the other
for such costs and expenses. No party shall have any further liability or
obligation to any other party in the event of such a termination, except for
their respective obligations with respect to Confidential Information (as
defined in Section 10 below).

 

11. Confidentiality. No party will, nor will he permit any of his agents, or
representatives to, use for any purpose (other than evaluation of the
transactions contemplated hereby) or disclose to any third parties, any
“Confidential Information” regarding the other or the business of the other.
Confidential Information regarding UPNT shall consist of information obtained
directly or indirectly from a party to this Agreement in connection with the
transactions contemplated herein, but shall not include: (a) any information
that already had become or later becomes publicly available; (b) any information
that already had been or later is lawfully developed or obtained by the party
receiving the information from independent sources; or (c) any information the
disclosure of which is required by law including, but not limited to, Commission
laws, rules and regulations regarding disclosure of information in Current
Reports on Form 8-K and periodic reports requested to be filed with the
Commission. If this Agreement is terminated without consummation of the stock
purchase contemplated hereunder, each of the parties agrees to return or destroy
all documents (including documents stored in electronic media) containing or
reflecting Confidential Information regarding the other and their respective
businesses.

 

12. Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been given or made as follows:

 

a.          If sent by an overnight air courier with a national reputation, 2
business days after being sent;

 

b.            If sent by facsimile transmission, when transmitted to the fax
numbers noted below and receipt is confirmed by the fax machine; or

 

c.             If sent by email, when sent (but only if the sender has written
confirmation of such email transmission being sent), or

 

d.            If personally delivered, when delivered.

 

All notices and other communications under this Agreement shall be sent or
delivered as follows:

 

If to the Purchaser, to:

 

As set forth on Annex I hereto:

 

If to the Sellers, to:

 

John Michael Coombs, Esq.

c/o MABEY & COOMBS, L.C.

3098 South Highland Drive, Suite 323

Salt Lake City, UT 84106-6001

Phone No. 801-467-2997

Facsimile: 801-467-3256

Email address: jmcoombs@sisna.com

 

If to the Escrow Agent, to:

 

J. M. Walker & Associates, Attorneys At Law

Attn:  Jody M. Walker

7841 S. Garfield Way

Centennial, CO  80122

Phone: (303) 850-7637

Fax: (303) 482-2731

Email: jmwlkr85@gmail.com



Each Party may change its address by written notice in accordance with this
Section.

 

13. Provisions Concerning Escrow Agent. The Escrow Agent shall perform her
obligations hereunder subject to the following provisions.

 

(a)                Scope of Duties. The duties of the Escrow Agent shall be
entirely administrative in nature, and the Escrow Agent shall have no fiduciary
obligation to any party hereto. The Escrow Agent shall be obligated to act only
in accordance with written instructions received by him as provided herein,
except that the Escrow Agent shall comply with any final and unappealable order,
judgment or decree of any court of competent jurisdiction received by him. No
implied duties or obligations of any kind shall be read into this Agreement.

 

(b)               Limitation on Liability. In performing his duties hereunder,
the Escrow Agent shall not incur any liability to anyone for any damages, losses
or expenses except for damages, losses or expenses resulting directly from the
willful default, gross negligence or fraud of the Escrow Agent. In no event will
the Escrow Agent be liable for any special, consequential or punitive damages.

 

(c)                Reliance on Counsel, etc. The Escrow Agent shall not in any
case incur liability with respect to any action taken or omitted in good faith
upon advice of counsel, or any action taken or omitted in reliance upon any
written notice, release or other document provided to the Escrow Agent as to the
genuineness of the signatures thereon, the authority of the signatories, its due
execution, the validity and effectiveness of its provisions, or the truth and
accuracy of the information contained therein.

 

(d)               Indemnification of Escrow Agent; Expenses. The Escrow Agent
shall not be responsible for initiating any action, claim or proceeding
hereunder. The Purchaser and the Sellers shall jointly and severally indemnify
the Escrow Agent (and her heirs and legal representatives) and hold her and them
harmless from and against, any and all losses, damages, liability and expenses,
including attorneys fees, incurred by the Escrow Agent in connection with the
performance of his duties hereunder, including but not limited to attorneys’
fees and other costs and expenses of defending against any claim of liability
(except liability arising out of the Escrow Agent’s fraud, willful default or
gross negligence) arising out of this Agreement. The Escrow Agent shall not be
obligated to take any legal or other action hereunder which might in his
judgment involve or cause him to incur any expense or liability unless he shall
have been furnished with acceptable indemnification.

 

(e)                Disputes. In the event of any dispute between the parties, or
if any conflicting demand shall be made upon the Escrow Agent, the Escrow Agent
shall not be required to determine the same or take any action thereon. Rather,
the Escrow Agent may, at his sole option, (a) retain the certificates for the
Purchased Shares and the other closing documents and instruments in his
possession, without liability to anyone, until such dispute shall have been
settled or resolved; or (b) file a suit in interpleader in the Third Judicial
District Court in and for Salt Lake County, State of Utah, for the purpose of
having the respective rights of the parties adjudicated. The Escrow Agent may,
upon initiation of such suit, deposit the Shares with the court and, upon giving
notice thereof to the parties, the Escrow Agent shall be fully released and
discharged from all further obligations hereunder.

 

(f)                Resignation. The Escrow Agent may resign at any time by
delivering notice to the parties hereto. If the parties fail to advise the
Escrow Agent within ten business days as to the appointment of a successor, the
Escrow Agent may, at his sole option, (a) retain the Purchased Shares and the
other closing documents and instruments in his possession, without liability to
anyone, until such appointment shall have been made; or (b) file a suit in
interpleader in the Third Judicial District Court in and for Salt Lake County,
State of Utah, for the purpose of having a successor appointed. The Escrow Agent
may, upon initiation of such suit, deposit the Purchased Shares with the court
and, upon giving notice thereof to the parties, the Escrow Agent shall be fully
released and discharged from all further obligations hereunder.

 

(g)               Payment to Escrow Agent. Simultaneously with the Closing, the
Purchaser shall pay to the Escrow Agent its fees and expenses for acting as
escrow agent in connection with this Agreement, the Cowle NPA and the H.D.
Williams NPA.

 

(8)

 

 



14. Applicable Law, Etc. This Agreement and the terms and conditions set forth
herein, shall be governed by and construed solely and exclusively in accordance
with the internal laws of the State of Utah without regard to the conflicts of
laws principles thereof. The parties hereto hereby expressly and irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement shall be brought solely in a federal or state court
located in Salt Lake County, State of Utah. By its execution hereof, the parties
hereto covenant and irrevocably submit to the in personam jurisdiction of the
federal and state courts located in Salt Lake County, State of Utah and agree
that any process in any such action may be served upon any of them personally,
or by certified mail or registered mail upon them or their agent, return receipt
requested, with the same full force and effect as if personally served upon them
in Salt Lake County, State of Utah. The parties hereto expressly and irrevocably
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other parties hereto of
all of its reasonable counsel fees and disbursements.

15. Entire Agreement. This Agreement (including the documents and instruments
referred to in this Agreement) contains the entire understanding of the parties
with respect to the subject matter contained in this Agreement, and supersedes
and cancels all prior agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, respecting such subject matter.

 

16. Amendment. Neither this Agreement nor any provision may be amended or
modified except by written agreement signed by the Parties hereto.

 

17. Counterparts. This Agreement may be executed in multiple facsimile or
original counterparts. Each of the counterparts shall be deemed an original, and
together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each Party hereto.

 

18. Due Assurance. Purchaser warrants and represents that the person signing
below on its behalf has due power and authority to sign this Agreement on behalf
of the Purchaser and bind it accordingly.

 

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 

(9)

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first appearing above.

 

PURCHASER:

 

MCB NETWORK CORP.

 

 

__________________________________

By: Sharon Will

Title: Executive Officer

 

 

SELLERS:

 

__________________________________

H. Deworth Williams

 

__________________________________

Edward F. Cowle

 

__________________________________

Geoff Williams

 

 

 

__________________________________

Nick Calapa (solely as to all items set forth

in the Agreement relating to Mr. Calapa and/or

Greenwich Financial Group including, but not

limited to, providing the Calapa/Greenwich

Release, executing and delivering to Ms. Will the

Irrevocable Proxy and Lock-Up, and Calapa and/or

Greenwich purchasing in the aggregate a $1,403.66

portion of the Cowle Note which shall be

automatically convertible into an aggregate

1,300,000 pre-split restricted Cowle Note

Conversion Shares under the Cowle NPA)

 

 

GREENWICH FINANCIAL GROUP

(solely as to all items set forth in

the Agreement relating to Mr. Calapa

and/or Greenwich Financial Group including, but

not limited to, entry into the Calapa/Greenwich

Release, executing and delivery to Ms. Will the

Irrevocable Proxy and Lock-Up, and Calapa and/or

Greenwich purchasing in the aggregate a $1,403.66

portion of the Cowle Note shall be automatically

convertible into an aggregate of 1,300,000 pre-split,

restricted Cowle Note Conversion Shares under the

Cowle NPA)

 

 

 

By: ___________________________________

Name:

Title:

 

 

 

The undersigned agrees to undertake the duties and responsibilities of the
Escrow Agent set forth in Section 13 above.

 

ESCROW AGENT

 

 

______________________________

Jody Walker, Esq.

 

 

 

 

(10)

 

 

EXHIBIT A

 

IRREVOCABLE PROXY AND LOCK-UP- AGREEMENT

 

